DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign references numbers 1-5 have been lines out because they do not contain the inventors name.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,597,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation of ‘863 in that it is claimed with concrete, bamboo, and a pronged or a plurality of pronged connectors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,932,178 to Mozingo.
Regarding claims 1, 11 and 18, Mozingo discloses a concrete slab (fig. 3: 50), a plurality of fibrous boards (16) and a plurality of connectors (22), the connectors having a first portion which is below the top surface of the board (see portion of 22 located between boards and under concrete) and a second portion which is above the top of the boards and embedded into the concrete (see portion of 22 that is embedded in the concrete 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-7, 9, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,932,178 to Mozingo in view of U.S. Patent No. 7,726,094 to von Morze-Reichartz. 
Regarding claims 2, 4, 12 and 19 the connector of Mozingo does not have a perpendicular planar portion with prongs.  von Morze-Reichartz discloses a pronged connector (fig. 13c: with a side which is substantially perpendicular to a top surface) for use with wood and concrete and embedded (cast, column 7, lines 44-46 and column 4, lines 35-44).  The prongs acting to reinforce the concrete (top of 15b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mozingo by using such a connector in order to better anchor the concrete to the fibrous material.  Additionally, the concrete has reinforcement (as seen in fig. 3: 50).
Regarding claims 5, 6, 7 and 14, the combination of concrete reinforcement (seen in fig. 3: 50) and the prongs (of the second portion) of von Morze-Reichartz are used in combination to contact and to support each other.
Regarding claim 9, rebar is not disclosed.  However, the examiner takes official notice that rebar is a well-known material used for the reinforcement of concrete and is typically used in most concrete structure.  The use of rebar would further reinforce the concrete as rebar is a standard material for concrete reinforcement.
Regarding claim 13, the connector has a second plurality of prongs on the second portion (fig. 13c: see 4 lines of prongs).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,932,178 to Mozingo in view of U.S. Patent No. 7,726,094 to von Morze-Reichartz further in view of U.S. Patent No. 8,231,757 to Lin.
Regarding claims 10 and 17, Bamboo is not disclosed.  Lin discloses bamboo.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bamboo as bamboo is a cheap and abundant fibrous material.


Claim Objections
Claims 3, 8, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the structure of these claims in combination with their depending claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633